Citation Nr: 0509081	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to the service-connected right knee 
disability.



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO). 

In August 1982, the veteran filed a claim for service 
connection for bilateral knee disabilities.  In an October 
1982 rating decision, the RO granted service connection for a 
right knee disability but denied service connection for a 
left knee disability.  The RO determined that the left knee 
disability was a pre-existing condition that was not 
aggravated in service.  The veteran did not appeal this 
determination and it became final.

The veteran attempted to reopen the claim for service 
connection in November 2001.  In an April 2002 decision, the 
RO determined that new and material evidence had not been 
submitted.  The veteran appealed that determination. 

In a September 2003 statement, the veteran raised the issue 
of secondary service connection.  

In the March 2004 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder on 
a direct basis.  The Board remanded the issue of entitlement 
to service connection for a left knee disorder, as secondary 
to a service-connected right knee disorder, for additional 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  A left knee disability is not related to a service-
connected disease or disability.

CONCLUSION OF LAW

The veteran's left knee disability is not proximately due to 
or aggravated by a service connected disease or disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In a letter dated in March 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim for 
secondary service connection and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit, what evidence VA 
would try to obtain, and the need for the veteran to submit 
any additional evidence in his possession that was relevant 
to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the veteran was 
provided VCAA compliant notice, was given the opportunity to 
respond, and had his claim readjudicated thereafter in a 
January 2005 supplemental statement of the case.  Thus, any 
error with respect to the timing of the notice is not 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  VA has obtained all known treatment records, 
including records from the Social Security Administration.  
There are no other identified outstanding records that could 
be relevant to the veteran's appeal for secondary service 
connection.  The veteran was afforded a VA examination in 
November 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to notify and assist 
him in the development of the claim.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).  


Factual Background

On his March 1969 induction examination, the veteran reported 
a history of "trick" or locked knee.  He reported that he 
was advised to have exploratory surgery on his left knee and 
that he had torn ligaments in the left knee.  The physician 
examiner noted that the left knee swells and that the veteran 
had a sprain in 1963 with frequent repeat injuries and was 
recently under the care of an orthopedist.

The veteran first complained of pain and swelling of his left 
knee within a month of his induction.  Chondromalacia of the 
left patella was diagnosed in May 1969 and the veteran was 
assigned a limited duty profile.  

The veteran was treated on several occasions for a left knee 
disability in service.  In the December 1970 separation 
examination, the clinical evaluation of the veteran's lower 
extremities was noted as abnormal due to the symptomatic 
"chondroma labia patella" of both knees.

VA treatment records dating from May 1993 to April 2004 note 
treatment and complaints relating to bilateral knee 
conditions.

In May 2004 the veteran submitted lay statements indicating 
that the strain from his right knee has aggravated his left 
knee.

The veteran was afforded a VA examination in November 2004 to 
address the issue of whether the veteran's service-connected 
right knee disability aggravates the left knee.  The examiner 
noted that the veteran has a long history of problems with 
the left knee, including that which was noted at the time of 
induction in March 1969.  The examiner opined that the right 
knee problem did not aggravate the left knee problem, but 
that the veteran's left knee problem was present at the same 
time as the right knee problem, as early as the early 1960s.  
He saw no evidence of aggravation of one side by the other.


Pertinent Criteria

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability, but only that degree, which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.


Analysis

The veteran asserts that his left knee chondromalacia with 
traumatic arthritis has been aggravated by stress and strain 
to compensate for the service-connected right knee.  He 
contends that his left knee has gotten progressively worse 
over the last five years due to problems and complications of 
the right knee.  He states that he now limps to take the 
strain from his right knee.

The VA examiner, however, following a review of the claims 
folder, found no relationship between his left and right 
knees.  Specifically, the examiner noted the veteran's long 
history of left knee problems.  Following examination of the 
veteran and review of the claims file, the examiner concluded 
that there is no evidence of aggravation of the left knee by 
the right knee. 

In addition, none of the medical evidence in the record links 
the veteran's service-connected right knee disability with 
his left knee disability.  Although the veteran and his 
friends have expressed the opinion that his left knee 
disability is aggravated by his service-connected right knee 
disability, as lay persons, they are not competent to offer 
an opinion as to medical causation.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).

The medical findings are against a link between the left knee 
disability and the service-connected right knee disability.  
As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left knee disability, as secondary 
to a service-connected condition, is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


